Citation Nr: 0420119	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-03 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (original) evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1969, and from May 1971 to March 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In connection with this appeal, the veteran and his wife 
testified before the Board at a videoconference hearing held 
on February 18, 2004.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.  At his 
hearing, the veteran submitted new evidence consisting of 
personal statements and VA medical reports, which will be 
addressed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issue not on appeal

A claim seeking entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU) under 38 C.F.R. § 4.16 was raised by the 
veteran's representative at the February 2004 video hearing 
before the Board - in his introductory remarks, the 
representative stated that the veteran should be rated "100 
percent due to unemployability."  Transcript at page 3.  It 
does not appear that a TDIU claim was previously presented 
to, or adjudicated by, the RO.

The Board is of course aware that a claim for TDIU is 
"merely an alternative way to obtain a total disability 
rating without being rated 100 percent disabled under the 
rating schedule."  See Norris v. West, 12 Vet. App. 413, 421 
(1999).  Moreover, the Board is aware that a separate, formal 
claim is not required in cases like this one where an 
informal claim for TDIU has been reasonably raised.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the 
concept of when an informal claim for TDIU has been 
submitted).  The representative's remarks made at February 
2004 hearing clearly constitute an informal claim for TDIU 
within the meaning of 38 C.F.R. § 3.155(c) (regulation 
governing requirements for informal claim).

Nevertheless, because the veteran's claim for TDIU has not 
been previously addressed or considered by the RO, it must be 
referred to the RO for appropriate action.  The Board is an 
appellate body and as such lacks jurisdiction to adjudicate 
the TDIU claim because such claim has not been adjudicated by 
the RO, timely appealed by the veteran with a notice of 
disagreement (NOD), and following issuance of a statement of 
the case (SOC), timely perfected with the filing of a 
substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124 
(1996) (pursuant to 38 U.S.C.A. § 7105, an NOD initiates 
appellate review in the VA adjudication process, and the 
request for appellate review is completed by the filing of a 
substantive appeal after a SOC is issued by VA).

The Board further finds that the recently raised TDIU claim 
is not inextricably intertwined with the appealed issue of 
entitlement to an increased schedular rating for PTSD.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation).  Claims 
are intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto.  See Parker v. Brown, 7 Vet. 
App. 116 (1994) (issue of an increased rating for veteran's 
back injury, though related, was not inextricably intertwined 
with issue of unemployability raised in claim for TDIU that 
was referred to regional office).

The Board observes in passing that although the outcome of 
the increased rating claim currently before the Board is not 
dependent on resolution of the TDIU claim, the reverse would 
not necessarily be true.  In any event, the veteran's 
recently raised claim of entitlement to TDIU is referred to 
the RO for appropriate action, including proper consideration 
of the Board's decision herein.


REMAND

After having reviewed the veteran's VA claims folder, and for 
reasons stated immediately below, the Board believes that a 
remand is necessary.

Reasons for remand

Submission of additional evidence

The agency of original jurisdiction (AOJ) must consider the 
additional evidence submitted directly to the Board by the 
veteran at his video hearing held in February 2004.  The 
veteran did not waive his right to have this evidence 
considered by the AOJ prior to Board review.

Previously, the Board's Rules of Practice, 38 C.F.R. Parts 19 
& 20, did not require a waiver allowing the Board to consider 
additional evidence in lieu of initial review by the AOJ.  
However, in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003), the 
regulations that authorized such action were found to be 
inconsistent with 38 U.S.C. § 7104(a) because appellants 
would be denied a "review on appeal" when the Board 
considered additional evidence without having to remand the 
case for initial consideration by the AOJ.  The DAV decision 
reinforced previous rulings which stand for the proposition 
that a claimant is entitled to AOJ-level review of a case 
before appellate review by the Board.  See e.g. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board must remand this case to enable the 
AOJ to readjudicate the veteran's claim with consideration of 
the new evidence.



Additional VA medical records

At the veteran's video hearing in February 2004, he alluded 
to the fact that he was currently being treated for his PTSD 
at the VA Medical Center in Columbus, Ohio.  The additional 
VA medical reports he submitted at his hearing refer to 
treatment as recent as February 2004.  The Board notes that 
VA treatment records in the file date from November 2002, but 
no earlier.  Because VA has an obligation to obtain relevant 
Federal government records or confirm their unavailability, 
further development is in order to determine whether any 
additional VA medical records exist.  See 38 C.F.R. 
§ 3.159(c)(2) & (3) (2003); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Social Security records

The Board also notes that a notice letter dated in December 
2000 indicates that the veteran was found disabled by the 
Social Security Administration (SSA).  Although it appears he 
was awarded benefits from the SSA for a foot fracture, in 
light of the fact that additional development is needed in 
this case, any relevant records from the SSA should be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(VA's statutory duty to assist includes obtaining records 
from SSA and giving appropriate consideration and weight to 
such evidence in determining whether to award or deny VA 
disability compensation benefits).

Veterans Claims Assistance Act of 2000

A remand also is in order to ensure compliance with the 
enhanced duty-to-notify and duty-to-assist provisions 
enacted by the Veterans Claims Assistance Act of 2000 (the 
VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A.

In this case, the RO provided the veteran with general notice 
of the statutory and regulatory provisions of the VCAA in its 
SOC furnished to the veteran in March 2002.  The RO also 
furnished the veteran a VCAA notice letter in July 2001.  
However, the notice provided in each instance was nonspecific 
as to the issue on appeal.  In particular, the Board notes 
that the July 2001 letter provided notice of the evidence 
necessary to establish entitlement to service connection, 
which is not at issue on appeal.  Rather, the issue to be 
decided in this case is whether the veteran is entitled to a 
higher (original) disability rating for his PTSD.  Huston v. 
Principi, 17 Vet. App. 195, 203 (2003) (claimant must be 
provided specific notice that meets the standards established 
by the new section 5103(a) and new 38 C.F.R. § 3.159(b) as to 
the matter at issue on appeal); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must ensure the veteran is 
provided written notice of the evidence, 
if any, he is expected to provide in 
support of his appealed claim involving a 
challenge to the RO's assignment of the 
initial disability rating for his 
service-connected PTSD.  Furthermore, he 
must be given notice of the evidence, if 
any, that VBA will obtain for him in 
connection with this issue.  VBA must 
also ensure that any other appropriate 
notification and development action 
required by current law, court decisions 
and/or VA directives is completed.

2.  VBA should make appropriate inquires 
to the VAMC in Columbus for the purpose 
of obtaining copies of all medical 
reports this facility has in its 
possession pertaining to treatment 
provided to the veteran for his PTSD 
since November 2002.  Furthermore, if the 
medical evidence, to include the recently 
submitted evidence obtained at the 
veteran's February 2004 hearing, 
indicates the need for additional medical 
evaluation of the veteran's PTSD, VBA 
should proceed to order a new 
compensation examination.

3.  VBA should contact SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the veteran.

4.  VBA should then readjudicate the 
issue on appeal with consideration of all 
additional evidence and argument received 
since issuance of the November 2003 
supplemental statement of the case, 
including the additional evidence 
submitted by the veteran at his video 
hearing before the Board in February 
2004.  If the decision on the claim 
remains unfavorable to the veteran, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and an appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


